Citation Nr: 0513008	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for residuals of an injury to the lumbar 
spine has been received, and, if so, whether service 
connection for that disability is established.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945.  

In an August 1952 decision, the Board denied the veteran's 
claim for recurrent lumbosacral strain.  The veteran sought 
to reopen his claim for service connection for recurrent 
lumbosacral strain in September 2000.  

The present matter comes before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision in which the 
RO declined to reopen the veteran's claim for service 
connection for recurrent lumbosacral strain (recharacterized 
as residuals of an injury to the lumbar spine) on the basis 
that evidence relating the disability to service had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in July 2002, and the RO issued a statement of the case (SOC) 
in April 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in May 2003.  

The Board's decision granting the veteran's petition to 
reopen his claim for service connection for residuals of an 
injury to the lumbar spine is set forth below.  The claim for 
service connection for residuals of an injury to the lumbar 
spine, on the merits, is addressed in the remand following 
the decision; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the veteran's claim for 
service connection for residuals of an injury to the lumbar 
spine has been accomplished.  

2.  In an August 1952 decision, the Board denied the 
veteran's claim for service connection for residuals of an 
injury to the lumbar spine.  

3.  Additional evidence associated with the claims file since 
the Board's August 1952 denial was not previously before 
agency decision makers, is not cumulative or duplicative of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of an injury 
to the lumbar spine.  


CONCLUSIONS OF LAW

1.  The August 1952 Board decision that denied service 
connection for residuals of an injury to the lumbar spine is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

2.  Since the August 1952 Board decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for residuals of injury to 
the lumbar spine are  met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
residuals of an injury to the lumbar spine, the Board finds 
that all notification and development action needed to render 
a fair decision on that aspect of the appeal has been 
accomplished.  

II.  Petition to Reopen

Under the pertinent legal authority in effect in 1952 and 
presently, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated 
during a veteran's active service.  See, e.g., 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

In the August 1952 decision, the Board denied the veteran's 
claim for service connection for residuals of an injury to 
the lumbar spine.  Under the pertinent legal authority in 
effect in 1952 and presently, that decision is final as to 
the evidence then of record.  See, e.g., 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004). 

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, September 2000, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001].  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the August 1952 Board decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  

In the August 1952 decision, the Board denied the veteran's 
claim for service connection for residuals of an injury to 
the lumbar spine because the evidence failed to establish 
that the veteran's disability had been incurred in or 
aggravated by his military service.  In the decision, the 
Board decision, in particular, that while a buddy statement 
indicated that the veteran had injured his back in service 
carrying a flame-thrower, the veteran's service medical 
records did not reflect any report, treatment or diagnosis 
for a back injury, and the first post-service treatment for a 
back disability was in 1950.   

Evidence added to the record since the Board's August 1952 
decision, in particular, includes both VA and private medical 
records, which reflect the veteran's treatment for a lumbar 
spine disability.  Diagnostic studies of the veteran's lumbar 
spine reflect degenerative changes, and the veteran has 
undergone corrective surgery on his lumbar spine.  Evidence 
added to the record since the Board's August 1952 decision 
also includes a September 2001 treatment report from 
Christopher J. Lena, M.D., in which he notes that, 

A long discussion was entertained with the 
[veteran] regarding the etiology for his back 
complaints.  He describes this all dates back to 
his military service, which he also feels that his 
back surgery was related too.  Without any evidence 
contrary to this, it is more likely than not that 
his physical condition exists relating to his 
military service accident, which caused his back 
surgery.  

The Board finds that Dr. Lena's opinion provides a basis for 
reopening the claim for service connection for residuals of 
an injury to the lumbar spine.  Such evidence reflects an 
opinion directly relating the veteran's lumbar spine 
disability to service.  Such evidence is new, in that it was 
not previously of record, and is not cumulative or 
duplicative of evidence previously considered.  The evidence 
is also material for purposes of reopening, as it is relevant 
to the claim, and to the extent that it appears to support 
the claim, is so significant that it must be considered to 
fairly decide the merits of the claim.  While the additional 
evidence received, without more, would not necessarily 
warrant an allowance of the claim, the Board emphasizes that 
to constitute new and material evidence for the purposes of 
reopening a previously disallowed claim, the evidence need 
only, at a minimum, "contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability", even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of an injury to the lumbar spine are met.  .  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for residuals of an 
injury to the lumbar spine has been received, the appeal is 
granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for residuals of an injury to the lumbar spine is 
reopened, the claim must be considered on a de novo basis.  
However, to ensure that the veteran's procedural rights are 
protected insofar as him being given adequate notice of the 
criteria for a grant of service connection, and the 
opportunity to present argument and evidence on the 
underlying question of service connection, RO adjudication of 
the claim in the first instance, is indicated.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that additional RO action on the claim 
on appeal is warranted.  

In particular, in the decision denying the veteran's claim in 
August 1952, the Board  noted that there was a lack of 
medical evidence post service that linked the veteran's back 
disability to his period of active duty.  However, the 
statement opinion provided by a former service comrade tends 
to corroborate the injury in service, and the opinion from 
Dr. Lena tends to support the existence of a medical nexus 
between that injury and current back disability.  However, 
Dr. Lena's opinion appears to have been based solely on his 
discussions with the veteran.  

Under these circumstances, the Board finds that a well-
reasoned opinion of a physician that addresses the etiology 
of any current lumbar spine, based not only upon 
consideration of the veteran's assertions, but upon 
consideration of his documented medical history, would be 
helpful in resolving the claim for service connection.  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that, 
failure to report to the scheduled examination, without good 
cause, will  result in a denial of the reopened claim.  See 
38 C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also request that the 
veteran provide all pertinent evidence in his possession (not 
previously requested).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

As a final matter, the Board notes that the veteran 
previously had failed to report for hearings before RO 
personnel scheduled in April and August 2003.  The veteran's 
appeal was later certified to the Board, and the veteran was 
notified of this in a letter dated January 20, 2003.  
Thereafter, the Board received notice from the veteran on 
June 25, 2004, that he wanted a personal hearing before a 
Decision Review Officer at the RO.  The Board notes that the 
veteran's request for a personal hearing was received after 
the 90-day period following his notification of the 
certification of his appeal by the RO to the Board.  The 
veteran has also not shown any good cause for the delay in 
submitting his request for a personal hearing beyond the 90-
day period.  Hence, the request for a personal hearing is 
referred to the RO for appropriate action.  See 38 C.F.R. § 
20.1304(b)(i) (2004).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should take appropriate action 
on the veteran's request for a personal 
hearing before a Decision Review Officer.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination by a physician.    
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests and 
studies (to include psychological 
testing) should be accomplished (with all 
findings made available to the primary 
physician prior to the completion of 
his/her report), and all clinical 
findings should be reported in detail.  

With respect to each currently diagnosed 
lumbar spine disability, the physician 
should provide an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e. there is at least a 50 percent 
probability) that such disability s the 
result of injury or disease incurred in 
or aggravated during  the veteran's 
active military service.  In rendering 
the opinion, the physician should 
specifically consider and address the 
significance, if any, of the in-service 
injury that the veteran and a former 
service comrade have asserted occurred in 
service.  

The physician should provide the complete 
rationale for allconclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority-in a printed 
(typewritten) report.  

5.  If the veteran fails to report to the  
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for residuals of an 
injury of the lumbar spine, on the 
merits.  If the veteran fails to report 
to the scheduled examination, the RO must 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should consider all pertinent 
evidence and legal authority in 
adjudicating the claim for service 
connection.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


